ACCEPTED
                                                                                          03-15-00533-CV
                                                                                                  7767032
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    11/10/2015 2:18:29 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                            NO. 03-15-00533-CV


                                                                        FILED IN
                            In the Court of Appeals              3rd COURT OF APPEALS
                    For the Third Court of Appeals District           AUSTIN, TEXAS
                                 Austin, Texas                   11/10/2015 2:18:29 PM
                                                                     JEFFREY D. KYLE
                                                                          Clerk

                                LEAHSHIKE

                                  Appellant,

                                       v.

                       ANTHONYCHARLESFLOT

                                   Appellee


    On Appeal from the 335 1h Judicial District Court, Bastrop County, Texas
                        Trial Court Cause No. 29,439


           APPELLANT'S UNOPPOSED FIRST MOTION TO
            EXTEND TIME TO FILE APPELLANT'S BRIEF


                           HENSLEY LAW FIRM
                              Edward Hensley
                              SBN. 09492500
                           ed@hensleylawfirm.com

                           Deborah Hensley Loewe
                              SBN. 00793939
                        deborah@hensleylawfirm.com

                       3809 South 2"ct Street, Ste. A-100
                             Austin, Texas 78704
                               (512) 476-9988
                          (512) 327-9992, facsimile

                       Counsel for Appellant, Leah Shike




1
                      Identity of Parties and Counsel

Appellant/Plaintiff               Plaintiff/Appellant's Appellate Counsel:

                                  HENSLEY LAW FIRM

                                  Edward Hensley
                                  SBN. 09492500
                                  ed@hensleylawfirm.com

                                  Deborah Hensley Loewe
                                  SBN. 00793939
                                  deborah@hensleylawfirm.com

                                  3809 South 2nd Street, Ste. A-100
                                  Austin, Texas 78704
                                  (512) 476-9988
                                  (512) 327-9992, facsimile

Appellee/Defendant                Defendant/Appellee's Appellate Counsel:

                                  CLARK, TREVINO & ASSOCIATES

                                  Ethan Goodwin
                                  SBN. 24064492
                                  ethan.goodwin@farmersinsurance.com

                                  1701 Directors Boulevard, Ste. 920
                                  Austin, Texas 78744
                                  (512) 445-1580
                                  (512) 383-0503, facsimile




                                     1
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Leah Shike ("Appellant")

files this Unopposed First Motion to Extend Time to File Appellant's Brief.

        Appellant's opening brief is currently due November 16,2015.

        Counsel for Appellant requests a 30-day extension of time to file Appellant's brief,

making the brief due on December 16,2015. This is the first request for extension of time to file

the opening brief.

        Counsel for Appellant relies on the following reasons, in addition to the routine matters

that counsel must attend to in daily practice, to explain the need for the requested extension:

        •      The undersigned has been under a heavy workload and it has been impossible to
               reach this case for study and analysis and preparation of the Brieffor Appellant.

        Counsel for Appellant seeks this extension of time to be able to prepare a persuasive and

concise briefto aid this Court in its analysis of the issues presented.

        This request is not sought for delay but so that justice may be done.

        The undersigned has conferred with Ethan Goodwin, counsel for the Defendant/Appellee,

and he has indicated that his client does not oppose this Motion.

        All facts recited in this Motion are within the personal knowledge of the counsel signing

this Motion, therefore, no verification is necessary under Texas Rule of Appellate Procedure

10.2.

                                     PRAYER FOR RELIEF

        For the reasons set forth above, Appellant requests that this Court grant this Unopposed

First Motion to Extend Time to File Appellant's Brief and extend the deadline for filing the

Appellant's Brief up to and including December 16, 2015. Appellant requests all other relief to

which she may be justly entitled.



                                                  1
                                                       Respectfully submitted,




                                                       ed@hensleylawfirm.com

                                                       Deborah Hensley Loewe
                                                       SBN. 00793939
                                                       deborah@hensleylawfirm.com

                                                       3809 South 2"d Street, Ste. A-100
                                                       Austin, Texas 78704
                                                       (512) 476-9988
                                                       (512) 327-9992, facsimile

                                                       ATTORNEYS FOR APPELLANT

                            CERTIFICATE OF CONFERENCE

       Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred with

opposing counsel who indicated that his client does not o




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Extension was

forwarded to the following counsel of record on this   JJ2 day of    {lw~                  , 2015:

Via Facsimile (512/ 383-0503
Ethan Goodwin
Clark, Trevino & Associates
1701 Directors Boulevard, Ste. 920
Austin, Texas 78744




                                                2